There is no material difference between the contract of insurance interpreted in Higgins v. Sovereign Camp, W. O. W.,224 Ala. 644, 141 So. 562, and the contract involved in this case, and the majority of the court, consisting of ANDERSON, C. J., and GARDNER, THOMAS, BOULDIN, FOSTER, and KNIGHT, JJ., are of the opinion that said case is sound and should not be overruled. On the authority of that case the court did not err in sustaining the plaintiff's demurrers to defendant's special plea.
All the justices concur in the opinion of BROWN, J., in so far as it deals with the question of evidence and the sufficiency thereof to make a prima facie case.
There being no error in the record the judgment is ordered affirmed.
Affirmed.